EXHIBIT 10.2

 

 

[li3_ex102img1.jpg]

 

Santiago, Chile,

May 31st, 2017

 

Mr Luis Santillana

Las Codornices 24, colina, RM, Chile

 

Re: Termination of compensation as it relates to the Employment Services
Agreement dated December 1st, 2011 and amended on April 10th, 2012, April 8th,
2015 and March 4th, 2016 (the “Agreement”).

 

Dear Luis,

 

We write to confirm the understanding relating to the temporary six month
suspension of remuneration due to Luis Santillana (the Employee”) from Li3
Energy, Inc., a Nevada company (the “Company”) for services provided by the
Employee.

 

By countersigning their agreement to this letter, the Employee agrees that from
the period of May 31st, 2017 until November 30th, 2017, the Employee shall not
be due and shall not receive any compensation from the Company for services
provided. This will include, but not be limited to, a complete suspension of
Sections 3 and 4 of the Agreement. The Employee however will abide by all other
sections of the Agreement and provide the specified services to the Company
until the Agreement is terminated or otherwise replaced.

 

We appreciate your dedication to Li3 and our vision for the future of the
Company and value your contribution to our endeavour.

 

Please countersign and return this letter to us by 5:00 p.m. Santiago, Chile
time on June 2, 2017 to confirm your agreement and understanding of this
temporary amendment to the Agreement between you and the Company.

 

Sincerely,

 

/s/ Patrick Cussen                                

Patrick Cussen, Chairman

 

Countersigned

 

/s/ Luis Santillana                                 

Luis Santillana